Citation Nr: 9927885	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-33 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back disorder.

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  Competent evidence of post service hemorrhoids has not 
been presented.  

2.  Service connection for a back disorder was denied by the 
RO in May 1983.  The veteran did not appeal the decision and 
it became final.  

3.  The veteran has submitted evidence of a current diagnosis 
of a back disorder, which must be considered in order to 
fairly decide the merits of the claim.  

4.  Competent evidence attributing a back disorder to service 
is not of record.  


CONCLUSIONS OF LAW

1.  The claim of service connection for hemorrhoids is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  New and material evidence has been submitted to reopen 
the claim for entitlement to service connection for a back 
disorder, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a) (1998).

3.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has appealed the denial of service connection for 
hemorrhoids.  The veteran contends that he has a current back 
disorder for which he should be service connected.  It is the 
decision of the Board that veteran has not submitted evidence 
of a well-grounded claim for service connection for 
hemorrhoids.  

Records show the veteran requested a RO hearing and a hearing 
before a Member of the Board here in Washington, D.C.  On 
November 12, 1997 the veteran failed to appear at the 
scheduled RO hearing.  The veteran failed to report for a 
hearing scheduled before a Member of the Board in June 1999.  
Pursuant to 38 C.F.R. § 20.702(d) (1998), the Board proceeds 
with its review of the appeal.  Neither the veteran nor his 
representative made a request for postponement or made 
representations regarding his failure to appear at either 
hearing.  The representative made a written presentation, on 
the veteran's behalf.  

I.  Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence including that pertinent to service establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(1998). 

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The veteran has not contended and there is no indication that 
the veteran was in combat.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (West 1991) are not applicable.  


II.  Hemorrhoids

In December 1996 the veteran made a claim of entitlement to 
service connection for hemorrhoids.  He wrote that he was 
treated for hemorrhoids while in Germany between 1972 and 
1973.  

The veteran's service medical records show treatment for 
hemorrhoids in October 1973.  However, the separation 
examination report, dated October 1973, was negative for 
hemorrhoids.  The October 1973 separation evaluation of the 
anus and rectum, including hemorrhoids was normal.  
Hemorrhoids were not diagnosed on the May 1983 VA examination 
report.  Rather, there was a specific finding that there were 
no hemorrhoids.  Outpatient treatment reports from October 
1996 to May 1997 were negative for hemorrhoids.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  At this time, there 
is no competent evidence of hemorrhoids.  In fact, 
examinations conducted prior to separation from service and 
in 1983 disclosed that there were no hemorrhoids.  As there 
is no competent evidence of a current hemorrhoids disability, 
the claim for service connection for hemorrhoids is not well 
grounded.  The veteran's assertion that he has hemorrhoids is 
not competent.  Chelte v. Gober, 10 Vet. App. 468 (1997).  

III.  New and Material

In the May 1983 rating decision, the RO denied service 
connection for a back disability to include a fractured back, 
residuals of injury and low back pain.  The evidence before 
the RO at that time included the veteran's application, 
service medical records, and a VA examination report.

The veteran underwent a VA examination in May 1983.  He 
reported extreme pain starting at the right side of his waist 
and middle of his back down his right hip and leg.  Upon 
examination the veteran's lumbar lordosis was normal.  
However, there were mild paravertebral erector spasms present 
more so on the right than on the left. He exhibited self-
restriction in forward bending to only 30 degrees.  Lateral 
tilt was 30 degrees to the right and left; rotation was 35 
degrees to the right and left.  Extension was 30 degrees.  
Straight leg raises and Lasegue's test at 90 degrees was 
negative bilaterally.  The veteran complained of pain in the 
lumbar back area and hips on the right at this angle.  Hip 
mobility was quite normal on the right with 120 degrees 
flexion and 45 degrees abduction.  Faber's sign was negative.  

Standing, the sciatic notch was non-tender nor was the 
sciatic in its course.  Deep tendon reflexes were average in 
the knee jerks and average in the ankle jerks with symmetry.  
No sensory radicular hypalgesia was present by dermatome 
fashion and sphincter tone appeared normal.  The diagnosis 
was lumbar injury, service era, no residuum.  

Radiographic report, dated April 1983, of the veteran's 
lumbar spine was normal in appearance.  

In the May 1983 rating decision, the RO stated that service 
connection for a back disorder was not warranted, as there 
was no evidence of lumbar injury residuals.  The rating board 
specifically noted that a fractured back was not shown by the 
evidence of record.  Although seen in service for back 
complaints no organic disease was found and no back 
disability was shown on examination at separation from 
service or on recent VA examination.

In essence, the RO had determined that the veteran had not 
brought forth evidence of a current diagnosis of a back 
disorder or evidence of a nexus between a back disorder and 
service.  Thus service connection was not warranted.  Stated 
differently, the veteran had not submitted evidence of a 
well-grounded claim for service connection for a back 
disorder.  The veteran did not appeal the denial of service 
connection for a back disorder, and the decision became 
final.  A final decision may be reopened upon the submission 
of new and material evidence.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

Evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the May 1983 
rating decision.  

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
First, VA must determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108 (West 1991).  Id.  Second, if new and material evidence 
has been presented, immediately upon reopening the claim, VA 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Id.  Third, if the claim is well grounded, VA may 
then proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Id.  

The veteran has brought forth evidence of current diagnoses 
of a back disorder.  He has presented private medical records 
and VA progress notes documenting fourth through fifth lumbar 
vertebra herniation, lumbar spondylosis and solid fusion of 
the fourth through fifth lumbar vertebra.  

A private discharge summary, dated September 1985, provided a 
diagnosis of fourth through fifth lumbar vertebra herniation.  
The physician wrote that the veteran complained of increased 
back pain and was admitted for a lumbar myelogram.  The 
lumbar myelogram showed a large disc herniation at the fourth 
through fifth lumbar vertebra with extension predominantly to 
the right.  Surgery was discussed with the veteran and he 
agreed. 

A private discharge summary, dated September 1985, provided a 
diagnosis of lumbar spondylosis.  The veteran complained of 
increased back pain and was admitted for caudal block.  The 
block was performed; the veteran tolerated the block well and 
was discharged.  In October 1995 he underwent surgery and the 
final diagnosis was herniated intervertebral disc at L 4-5 
with instability.  

The veteran complained of back pain with pain in both legs in 
January 1996.  Objective findings included negative straight 
leg raises and mild fourth through fifth lumbar vertebra 
tenderness.  The veteran's lower extremities exhibited a full 
range of motion with strength within normal limits.  Deep 
tendon reflexes were average bilaterally.  The assessment was 
chronic low back pain.  

In December 1996 the veteran complained of flow back pain, 
which radiated down his right leg for 42 years.  Objective 
findings were a non-tender spine and healed surgical scars.  
The impression was chronic low back pain with radiculitis.  

The veteran was seen in the VA orthopedic clinic in July 
1997.  He complained of chronic low back pain and right leg 
pain.  Examination revealed a slight decrease in right 
lateral rotation in the neck and tenderness at the sixth 
through seventh cervical vertebra to palpation.  Babinski and 
Hoffmann's tests were negative.  Lower extremity muscle 
strength was normal bilaterally.  The right extensor hallucis 
longus muscle strength was less than full.  X-ray of the 
lumbar spine showed solid fusion of the fourth through fifth 
lumbar vertebra. 

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  In reaching the decision, this Board 
Member will consider the evidentiary defects that existed at 
the time of the prior denial and the reasons for the prior 
denial.  The Board has determined that the veteran has 
presented new and material evidence to reopen the claim for 
service connection for a back disorder.  Specifically, the 
veteran has brought forth evidence of a diagnosis of lumbar 
disc herniation and lumbar spondylosis.  The Board finds that 
such evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  It must be 
remembered that at the time of the prior denial, the RO had 
denied service connection for a back disorder because of his 
failure to bring forth evidence of a post service disability.  
The veteran has presented a new factual basis for considering 
the claim; a diagnosis that was previously missing.  See 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  Thus the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156(a).  See Winters, 12 Vet. App. at 206.

Since the Board has determined that new and material evidence 
has been presented, it now must determine whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

III.  Merits

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence including that pertinent to service establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(1998). 

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The veteran's claim for service connection for a back 
disorder is not well grounded.  The veteran is competent to 
allege that he had a back injury in service.  His service 
medical records show numerous complaints of low back pain.  
However, there is a remarkable absence of competent evidence 
disclosing the etiology of the veteran's in service back 
complaints.  No organic pathology was identified in the 
service records.  

Since service, the veteran has presented competent evidence 
of a post service diagnosis.  However, the diagnosis was not 
entered during service or in proximity to service.  More 
importantly, there is no competent evidence that relates the 
remote post service diagnosis to service.  The Board is aware 
that the veteran informed an examiner that he had a 42-year 
history of back pain.  However, the veteran is not competent 
to relate the post service diagnosis to the inservice 
complaints.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

At this time, there is competent evidence eof a post service 
diagnosis.  However, there is no competent evidence that 
relates the remote post service diagnosis to service, 
including the veteran's inservice complains.  The claim is 
not well grounded and is denied.


ORDER

Service connection for hemorrhoids is denied.  The petition 
to reopen the claim for service connection for a back 
disorder is granted.  Service connection for a back disorder 
is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

